

114 HR 5569 IH: To amend the Consumer Financial Protection Act of 2010 to repeal the authority of the Bureau of Consumer Financial Protection to restrict arbitration, and for other purposes.
U.S. House of Representatives
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5569IN THE HOUSE OF REPRESENTATIVESJune 22, 2016Mr. Stutzman introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Consumer Financial Protection Act of 2010 to repeal the authority of the Bureau of
			 Consumer Financial Protection to restrict arbitration, and for other
			 purposes.
	
		1.Repeal of authority to restrict arbitration
 (a)In generalSection 1028 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5518) is hereby repealed. (b)Clerical amendmentThe table of contents under section 1(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by striking the item relating to section 1028.
			